LUMPKIN, Judge:
Dissents.
1 I must respectfully dissent to the decision and analysis by the majority in this case. Regretfully, the majority disregards the rules of statutory construction in order to achieve a desired result. I can understand the frustration the members of the majority have with the evolution of the Youthful Offender Act and the failure of the Act to live up to its original aspirations. However, those frustrations should not control over the dictates of the Rule of Law established by our case law on how statutes are to be interpreted.
T2 There is no constitutional right to be treated as a Youthful Offender. In fact, it is within the prerogative of the Legislature to do away with the Act and declare every person sixteen (16) years of age or older will be treated as an adult. Granted, from its inception the Act started out striving to meet well intentioned goals as set forth in 10 0.8. 2001, § 7806-2.2(B)1:
It is the purpose of the Youthful Offender Act to better ensure the public safety by holding youths accountable for the commission of serious crimes, while affording courts methods of rehabilitation for those youths the courts determine, at their discretion, may be amenable to such methods. It is the further purpose of the Youthful Offender Act to allow those youthful offenders whom the courts find to be amena*741ble to rehabilitation by the methods prescribed in the Youthful Offender Act to be placed in the custody or under the supervision of the Office of Juvenile Affairs for the purpose of accessing the rehabilitative programs provided by that Office....
3 However grand the original goals were, they have been further refined through the legislative process and as with most legislation that refinement is based on what funds are available. In 2006 the Legislature amended 10 O0.S8.8upp.2006, § 7306-2.7a to reflect:
It is the intent of the Legislature to fully utilize the Youthful Offender Act as a means to protect the public while rehabilitating and holding youth accountable for serious crimes.
[[Image here]]
No older youth should be deemed ineligible or denied consideration as a youthful offender who is otherwise lawfully eligible based on the youth's age being seventeen (17) years. To deny access to an otherwise eligible older youth without cause is to cireumvent the original intent of the Legislature in creating the Youthful Offender Act.
14 If the Legislature had stopped with this provision then I could find some agreement with the result reached by the majority. However, in 2008 the Legislature further refined its legislative intent on this issue by amending 10 O.S8.Supp.2008, § 78306-2.9(B)(1)(a) and (B)(8) to mandate that once a youthful offender reaches the age of eighteen (18) years five (5) months they are no longer eligible for services by the Office of Juvenile Affairs and are to be sentenced or discharged in accordance with the statutory options.
11 5 If applied correctly the rules of statutory construction answer the question presented and preclude the result reached by the majority in this case. The first basic rule is that specific statutes control over general statutes. State v. Hall, 2008 OK CR 15, ¶ 29, 185 P.3d 897, 404; King v. State, 2008 OK CR 13, ¶7, 182 P.3d 842, 844; Lozoya v. State, 1996 OK CR 55, ¶¶ 17-18, 982 P.2d 22, 28-29. While the general aspirations of the purpose set out in the Youthful Offender Act are commendable, those aspirations cannot control over specific provisions of the Act.
16 The next general principle is that the statute passed later in time controls over an earlier statute and the doctrine of repeal by implication must be considered. See Taylor v. State, 1982 OK CR 8, ¶ 5, 640 P.2d 554, 556 ("a statute may be repealed by implication only if there are irreconcilable conflicts between the statutes; where such a conflict exists, the latter statute modifies the earlier"); Bynum v. State, 1971 OK CR 389, ¶6, 490 P.2d 531, 533 ("most recent enactment of the Legislature controls and where inconsistent, the recent enactment repeals the conflicting portion of a prior enactment").
T7 I submit the last legislative statement of the seope of the application of the Youthful Offender Act must control in this case. That last statement is that Youthful Offenders who reach the age of 18 years, 5 months, must be sentenced under the Act or discharged as they no longer qualify for services through the Office of Juvenile Affairs. The judge in this case was presented with a Youthful Offender who on the date of the adult sentencing hearing was 17 years, 8 months old and would require a minimal 20 months treatment to have any potential for rehabilitation but the law mandates that he be sentenced or discharged upon attaining the age of 18 years, 5 months. It cannot be an abuse of discretion for a judge to fail to do a vain act. Whether we like it or not, or agree with it, the Legislature has passed a valid state statute that controls the treatment for Youthful Offenders. Does it seem inconsistent? Yes it does, but facts change and the Legislature must react to those changing facts.
T8 The road to destruction is paved with good intentions. Just as the lofty aspirations expressed in the Legislative purpose to the Youthful Offender Act are commendatory, subsequent Legislatures must deal with what actual funds are available to fund all programs for the State. That is their job. I submit that is what has happened in this case as it has been from the inception of the Youthful Offender Act. The provisions of the *742Act have never been fully funded and anticipated programs have not come into being.
T9 What should have happened when the Legislature set the limit of 18 years, 5 months, for services under the Youthful Offender Act, was the Legislature should have updated the purpose language and the provisions of § 7306-2.7a. However, as we often find in statutory enactments, collateral provisions are often not reconciled when new legislation is passed. It is for that reason that the rules of statutory construction have been developed to perform that reconciliation. The 18 year, 5 month, limitation language of § 7306-2.9 was the last expression of Legislative intent. Applying the rules regarding the specific controlling over the general, the last in time trumping previous inconsistent statutes and the doctrine of repeal by implication, the judge correctly ordered the Appellant to be sentenced as an adult. Based on the evidence presented, it is legally impossible for the Appellant to complete the treatment program and he must be sentenced or discharged when he reaches the age of 18 years, 5 months. This Court cannot order something to be done that the Legislature has prohibited. Our duty is to reconcile and interpret statutes, not legislate new statutes. As I have written in the past, The Federalist Papers presupposed this very type of issue and Alexander Hamilton wrote in Federalist No. 78:
It can be of no weight to say, that the courts on the pretence of a repugnancy, may substitute their own pleasure to the constitutional intentions of the legislature. This might as well happen in the case of two contradictory statutes; or it might as well happen in every adjudication upon any single statute. The courts must declare the sense of the law, and if they should be disposed to exercise WILL instead of JUDGMENT, the consequence would equally be the substitution of their pleasure to that of the legislative body. (emphasis in the original)
10 I fear that is what is happening in this case. The majority has failed to recognize that the Legislature has not elected to craft the Youthful Offender Act in the form the majority wants and that is within the Legislature's constitutional prerogative. The role of this Court is to interpret and reconcile those statutes under the established rules of construction and not cherry pick some rules and disregard others. I would affirm the decision of the District Court and direct that the Appellant be sentenced as an adult.

. Statutes numbers are those in existence at the time of the hearing on Appellant's sentencing motion.